Title: Robert Y. Hayne to James Madison, 22 July 1830
From: Hayne, Robert Young
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Charleston
                                
                                22d. July 1830.
                            
                         
                        I owe you many apologies for not having long since acknowledged my obligations for your friendly letter of
                            the 4th. May last. The truth is that it reached me at a period, when I was overwhelmed with public business, and believing
                            the subject to which it relates to be of too much importance to be treated lightly, I reserved for a period of greater
                            leisure, a
                            reexamination of the question, with the additional lights afforded by your interesting
                            communication. Having now carefully considered the arguments you have adduced; with the highest possible respect for their
                            author, it is due to candour, to say, that they have failed to satisfy my mind, that the doctrines advanced in my speech in
                            the Senate are not the true doctrines of the Constitution, or that they are inconsistent with the true spirit and meaning
                            of the Virginia and Kentucky Resolutions of ’98. and ’99, or of your admirable Report in relation to the former. I trust
                            that it is unnecessary for me to assure you, that though constrained to differ from you on this important question, I have
                            received with the utmost deference the views which you have done me the favor to present,– and if they have failed to carry
                            conviction to my mind this you may be assured, has arisen from any other cause, than  a want of profound respect for
                            the so[ur]ce from whence they have eminated. Knowing the liberality of your mind, and your constant devotion to free
                            inquiry, I feel that the best return I can make for your kindness, will be to present frankly, and candidly the
                            suggestions which have occurred to my own mind on the leading topics discussed in your letter. I shall therefore shortly
                            forward you a letter containing my views at large on this interesting subject to which I shall invite your indulgent
                            attention. In the mean time, you will suffer me to remark that in stating "the particular doctrine which you understand me,
                            to have asserted and from which you are constrained to depart," you have inadvertently marked as a quotation, what I presume was intended merely as your summary of these doctrines, and that they are stated
                            somewhat differently, and certainly more strongly than they have been laid down by any one who has publicly expressed
                            them. I refrain from adding any thing further at present, than to say that though I have ventured to submit your letter to
                            the perusal of a few of our mutual friends, that I have not felt myself at liberty to use it, or even to speak of it, in
                            any way that might bring you before the public against your own consent. Mrs. H. joins me in desiring to be kindly
                            remembered to Mrs. M. and I beg you Sir, to be assured of the high respect & esteem with which I subscribe myself
                            your most obedient and obliged humble servant
                        
                        
                            
                                Rbt. Y. Hayne
                            
                        
                    